Talbert Operations, /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        June 2, 2014

                                   No. 04-14-00008-CV

                                       Chris STONE,
                                         Appellant

                                             v.

                            TALBERT OPERATIONS, LLC,
                                    Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 13-08-00195-CVL
                         Honorable Stella Saxon, Judge Presiding


                                      ORDER

    The Appellant’s Second Motion for Extension of Time to file Brief is hereby
GRANTED. Time is extended to June 30, 2014. No further extensions of time will be granted.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court